Citation Nr: 0802199	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a November 2006 Board determination denying 
entitlement to a rating in excess of 30 percent for hiatal 
hernia contains clear and unmistakable error (CUE). 

2.  Whether a November 2006 Board determination that an 
effective date prior to August 18, 1995, assigned for a grant 
of service connection for chronic obstructive pulmonary 
disease (COPD)/chronic bronchitis contains CUE.

3.  Whether a November 2006 Board determination that an 
effective date prior to August 18, 1995, assigned for a grant 
of an increased rating to 60 percent for a lumbar spine 
injury, arthritis, Scheuerman's disease, kyphosis of the 
thoracic spine, and right thigh hyperthesia contains CUE.

4.  Whether a November 2006 Board determination that an 
effective date prior to August 18, 1995, for the grant of a 
total rating based on individual unemployability (TDIU) 
contains CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from until January 1961 to 
March 1975 and from March 1981 to March 1987.  

This matter is currently before the Board on a motion for 
revision of a November 13, 2006, Board decision on the basis 
of CUE.  Such motion was filed by the veteran's accredited 
representative in January 2007.  The case has been advanced 
on the Board's docket.


FINDINGS OF FACT

The November 2006 Board decision denying a rating in excess 
of 30 percent for hiatal hernia, an effective date earlier 
than August 18, 1995, for a grant of service connection for 
COPD, and grants of an increased 60 percent rating for a 
lumbar disability and a to a TDIU was not based on incorrect 
facts, as they were known at the time, and did not involve 
misapplication of the law as it was then in effect.  


CONCLUSION OF LAW

The November 2006 Board decision that denied entitlement to a 
rating in excess of 30 percent for hiatal hernia, and denied 
an effective date earlier than August 18, 1995, for a grant 
of service connection for COPD, a grant of an increased 60 
percent rating for a lumbar disability and a grant of TDIU 
did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.105, 20.1404(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Here, VCAA notice is not required because the issues 
presented involve claims of CUE in a prior final Board 
decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).

The veteran has raised a claim of CUE as to each issue denied 
by the Board in its November 13, 2006, decision.  

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2007).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

I.  CUE- Increased rating, hiatal hernia

In correspondence received by the RO on July 8, 1996, the 
veteran claimed entitlement to service connection for a 
hiatal hernia.  The claim was denied by the RO in a February 
1997 rating decision.  The veteran submitted a notice of 
disagreement in September 1997, and a statement of the case 
was issued in April 1998.  The veteran perfected the appeal 
with the submission of a VA Form 9 in May 1998.  Then, in a 
December 1998 Hearing Officer decision, service connection 
was granted.  A noncompensable rating was assigned, effective 
July 8, 1996.  

In March 1999, the veteran submitted a notice of disagreement 
with the initial rating rating assignment for his hiatal 
hernia.  He expressed his belief that a compensable 
evaluation was warranted.  

During the pendency of the appeal, a hearing officer decision 
in March 2003 increased the evaluation of the veteran's 
hiatal hernia from noncompensable to 30 percent disabling, 
effective from July 8, 1996.  The Board remanded the issue 
for additional development in October 2005.  When the matter 
again reached the Board in November 2006, the 30 percent 
rating was continued.  The veteran now contends that the 
Board's failure to award a rating in excess of 30 percent for 
his service-connected hiatal hernia constitutes clear and 
unmistakable error.  

In evaluating the merits of the veteran's CUE claim, it is 
necessary to outline the evidence of record at the time of 
the November 2006 rating decision.  Such evidence included VA 
and private post-service treatment reports, as well as VA 
examinations dated in August 1996, September 1998, and 
October 2002.

The evidence of record at the time of the November 2006 Board 
decision included VA examinations in August 1996 and 
September 1998.  Those examination reports indicated that the 
veteran's hiatal hernia symptoms were under good control with 
use of medication without hematemesis or stricture symptoms.  
A subsequent October 2002 VA examination revealed complaints 
of severe problems with indigestion and reflux.   The veteran 
stated that he did not have any problems with dysphagia but 
had severe burning type pain in the epigastric area every two 
days of varying duration.  He further reported occasionally 
coughing up blood-streak fluids and occasionally passing 
bright red blood rectally with stool.  He also reported 
reflux occurring on a daily basis and nausea approximately 
two to three days a week.  On physical examination at that 
time, the veteran's weight was 214 pounds.  The examiner 
described his nutritional status as adequate and it was noted 
that the veteran did not report significant weight gain or 
weight loss.  The veteran's oral mucosa showed moderate 
pharyngeal inflammation.  The abdomen was nondistended.  
There was tenderness in the epigastric area.  There were no 
abdominal masses or organomegally.  Bowel sounds were active 
in all four quadrants.  Hiatal hernia with reflux was the 
diagnosis.

Also of record at the time of the November 2006 Board 
decision was a transcript from a February 2004 
videoconference hearing before a Veterans Law Judge.  At that 
time, the veteran testified that he was told that he has 
anemia.  

Indeed, from a review of the November 2006 Board decision, it 
is clear that the correct facts, as they were known at the 
time, were considered by the Board.  Indeed, the Board's 
description of the medical and testimonial evidence has been 
found to be thorough and accurate.   Therefore, a finding of 
CUE is not justified on this basis.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

It is observed that the diagnostic criteria relating to 
hiatal hernias underwent revision effective July 2, 2001.  
The November 2006 Board decision accurately set forth the 
criteria in effect prior to and as of that date.  The Board 
also considered a change in the evaluating evidence of weight 
loss that took effect during the pendency of the appeal.  

Here, the veteran has not claimed with specificity that there 
was any misapplication of the relevant diagnostic criteria by 
the Board in November 2006.  Rather, as indicated at his 
February 2004 hearing, he contends that his symptoms were of 
sufficient severity to warrant a higher rating.  However, 
such contentions go to weighing and evaluating the evidence.  
By definition, such contentions do not rise to the level of 
clear and unmistakable error.  38 C.F.R. § 20.1404(d)(3).

It has not been shown that the application of the diagnostic 
criteria by the Board in November 2006 resulted in 
undebatable error.  Put another way, it has not been shown 
that any reasonable-minded person could only conclude, after 
applying the legal criteria, that a rating in excess of 30 
percent was warranted.  Conversely, as long as any reasonable 
person could possibly evaluate the veteran's hiatal hernia as 
30 percent disabling, then the standard for CUE is not 
satisfied.  

In conclusion, it has not been demonstrated that the November 
2006 Board denial of an initial rating in excess of 30 
percent for hiatal hernia was based on incorrect facts, as 
they were known at the time, or involved misapplication of 
the law as it was then in effect.  Rather, the conclusion 
reached by the Board in denying an initial rating in excess 
of 30 percent for hiatal hernia is supportable when applying 
the law to the evidence of record.  Accordingly, the CUE 
claim must fail.  

II.  CUE-Earlier effective date for grant of service 
connection for COPD

The veteran initially claimed entitlement to service 
connection for lung problems in August 1995.  The RO denied 
this claim, characterized as entitlement to service 
connection for COPD, in a March 1996 rating action.  In 
February 1997, the claim was again considered based on new 
evidence.  In September 1997, the veteran submitted a notice 
of disagreement, and a statement of the case was issued in 
April 1998.  The veteran submitted his substantive appeal in 
May 1998.  The matter then came before the Board in February 
2000, at which time service connection was granted.  A March 
2002 rating decision implemented the award, assigning a 60 
percent evaluation effective August 18, 1995.

In May 2002, the veteran submitted a notice of disagreement 
with respect to the effective date assigned for the grant of 
service connection.  He stated that he had lung problems when 
he retired from the military, and that his award should date 
back to March 1987, when he separated from active service.  
The appeal was ultimately perfected.  The Board remanded the 
issue for additional development in October 2005.  When the 
matter returned to the Board in November 2006, it was denied.  
The veteran now contends that the Board's failure to award an 
earlier effective date for the award of service connection 
for COPD constitutes clear and unmistakable error.  

Again, one means of establishing CUE is to demonstrate that 
the correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  

The Board in November 2006 denied the veteran's earlier 
effective date claim because the veteran did not submit an 
informal or formal claim for service connection for COPD 
prior to August 18, 1995.  After reviewing the record, this 
is found to be an accurate assessment of the evidence of 
record.  Therefore, the correct facts were before the Board 
when the November 2006 determination was made.  

Furthermore, there is no indication that the Board 
incorrectly applied the law as in effect in November 2006.  
Rather, the Board correctly noted that the effective date was 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  Following that 
standard it was correctly concluded that an earlier effective 
date was not possible.  In conclusion, it has not been 
demonstrated that the November 2006 Board denial of an 
effective date earlier than August 18, 1995, for a grant of 
service connection for COPD was based on incorrect facts, as 
they were known at the time, or involved misapplication of 
the law as it was then in effect.  Accordingly, the CUE claim 
must fail.  

III.  CUE- Earlier effective date for grant of 60 percent 
rating, lumbar spine

Service connection for a lumbar spine disability was first 
granted in a February 1989 rating decision.  At that time, a 
40 percent evaluation was assigned, effective March 1987.  
The veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  In an unappealed November 
1991 rating action, the RO confirmed the 40 percent rating.  

The veteran later requested an increased rating in a 
communication received by the RO on August 18, 1995.  A 
February 1997 rating decision denied the claim.  An appeal 
was perfected and the matter came before the Board in 
February 2000.  The claim was then remanded.  In March 2002, 
the RO awarded a 60 percent evaluation, effective August 18, 
1995.  The veteran now contends that the Board's failure to 
award an earlier effective date for the increased 60 percent 
evaluation for the veteran's lumbar disability constitutes 
clear and unmistakable error.  

Again, one means of establishing CUE is to demonstrate that 
the correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  

The Board in November 2006 denied the veteran's earlier 
effective date claim because increased impairment of the 
veteran's lumbar spine disability sufficient to establish a 
60 percent rating was not factually ascertainable within the 
one-year period prior to receipt of the veteran's claim on 
August 18, 1995.  In reaching that finding, the Board 
accurately reported the medical evidence of record during the 
one-year period in question.  Therefore, the determination 
was not based on an incorrect factual basis.

Furthermore, there is no indication that the Board 
incorrectly applied the law as in effect in November 2006.  
Rather, the Board correctly noted the effective date 
provisions, and also correctly discussed the pertinent 
diagnostic criteria for lumbar disabilities.  In conclusion, 
it has not been demonstrated that the November 2006 Board 
denial of an effective date prior to August 18, 1995, for a 
grant of an increased rating to 60 percent for a lumbar 
disability was based on incorrect facts, as they were known 
at the time, or involved misapplication of the law as it was 
then in effect. Accordingly, the CUE claim must fail.  

IV.  CUE- Earlier effective date for a grant of TDIU

A claim of entitlement to TDIU was initially received on 
August 18, 1995.  
Such claim was denied by the RO in a March 1996 and February 
1997 rating decisions.  The veteran initiated an appeal and 
the matter came before the Board in February 2000.  At that 
time, the claim was remanded.  In March 2002, the RO awarded 
TDIU effective August 18, 1995.  The veteran now contends 
that the Board's failure to award an earlier effective date 
for the grant of TDIU constitutes clear and unmistakable 
error.  

Again, one means of establishing CUE is to demonstrate that 
the correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  

The Board in November 2006 denied the veteran's earlier 
effective date claim.  In so doing, it was noted that an 
unappealed February 1989 rating decision continued the 
veteran's multiple service-connected disabilities at a 
combined rating of 60 percent.  As such, the percentage 
requirements for TDIU were not met at that time.  Due to the 
finality of that February 1989 determination, the Board noted 
that any earlier effective date for a grant of TDIU would 
have to follow that date.  However, after reviewing the 
medical evidence of record, the Board concluded that, between 
February 1989 and August 1995, there was no demonstration 
that the veteran was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  In reaching that finding, the Board accurately 
reported the medical evidence of record.  Therefore, the 
determination was not based on an incorrect factual basis.

Further, there is no indication that the Board incorrectly 
applied the law as in effect in November 2006.  Rather, the 
Board correctly noted the effective date provisions, and also 
correctly discussed the standard for a grant of TDIU.  In 
conclusion, it has not been demonstrated that the November 
2006 Board denial of an effective date prior to August 18, 
1995, for a grant of TDIU was based on incorrect facts, as 
they were known at the time, or involved misapplication of 
the law as it was then in effect.  Accordingly, the CUE claim 
must fail.  


ORDER

The veteran's application for revision of a November 2006 
Board decision on the basis of CUE is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


